PELHAM, P. J.
The facts testified to- by the state’s witnesses as to the transaction in which the defendant whs seen to change some money with and give to the supposed “go-between” a paper sack containing six half pints of whisky, which he delivered to the state’s witnesses in completing a sale between them, for which the said witnesses had previously furnished the money with the understanding that they were to receive the whisky, were sufficient to afford a basis for an inference of the defendant’s guilt of the crime charged, and the court properly submitted that question to the jury, and refused *296to exclude the evidence on defendant’s motion. It was a question of the weight of the evidence being sufficient for a conviction, and that is always a question for the jury.—Tice v. State, 3 Ala. App. 164, 57 South. 506.
The excerpt from the oral charge set out, to which an exception was reserved, in view of the evidence that the prohibited liquor was in a store or shop, was a correct statement of the law. — Acts Sp. Sess. 1909, p. 64, § 4.
The evidence of the defendant’s guilt was sufficient to justify the court in refusing to give the general charge' requested by the defendant and the special charge that there was no evidence that defendant kept prohibited liquors for sale. There is no obligation on the court to give charges to the effect that there is no evidence of certain facts.—Staples v. Steed, 6 Ala. App. 594, 60 South. 499.
The other written charge (the charges in the record are not designated so that they may be more definitely referred to) is argumentative, and states no proposition of law.
The record presents no reversible error.
Affirmed.